Douglas, J.,
concurring. I concur with the majority’s analysis of this case but am puzzled by the contentions of the dissent.
The dissent takes issue with the majority’s conclusion that the Buckeye Union insurance policy provided coverage for the negligence of Deputy Smith. To support its objections to the majority opinion, the dissent contradicts itself. It criticizes the majority for examining evidence extrinsic to the Buckeye Union policy to determine who the four hundred twenty-one employees are that the policy insures, yet the dissent, in an attempt to devine the intent of the parties to the insurance policy, travels far outside the four corners of the policy and examines and compares extrinsic matters arising out of a completely different policy issued by American Home. The dissent compares the American Home policy’s premiums and coverages to those in the Buckeye Union policy.
Worse yet, when the dissent examines this extrinsic evidence, it draws an improbable conclusion. The dissent concludes that because the Sheriffs Department purchased its own $300,000 liability policy with American Home for a price significantly greater than the premium the board paid for its $1,000,000 liability policy with Buckeye Union, the board never intended its policy to insure the negligent acts of deputy sheriffs. Insurance coverage must be governed by the terms of the policy and not by the policy’s actuarial soundness.
Worst of all, the dissent’s examination of extrinsic evidence is conveniently — if not deceivingly — selective. When a thorough examination of the record is conducted, it is unquestionable that the Buckeye Union policy provided coverage for the negligence of Deputy Smith. The board published bid specifications describing the policy that it required. The Buckeye Union policy was issued to comply with those specifications. In item No. 6 of the section “Underwriting Instructions” of the 1978 Insurance Specifications (General Liability), the specifi*555cations required insurance to cover “all sums which the Board of County Commissioners of Erie County, Ohio shall become obligated to pay as damages by reason of liability imposed by law.” The limit of liability for bodily injury was to be $1,000,000. The specifications go on to say that “[t]he name of the insured shall be: Board of County Commissioners of Erie County, Ohi, [sic ] and Erie County officers and employees. It is understood and agreed that the inclusion of officer and employees as named insureds [is] ONLY AS RESPECT TO THEIR DUTIES.” (Emphasis added.)
Whether Deputy Smith was an employee of the County Commissioners or the Sheriff (or both) makes little difference. He was to be covered by the policy according to the insurance specifications. The use of the words “Erie County officers and employees” cannot just be ignored. The reason is that the Sheriff is an Erie County “officer.”
As far back as the year 1892, this court said in State ex rel. Attorney General v. Brennan (1892), 49 Ohio St. 33, 38-39, 29 N.E. 593, 594, that:
“It is not important to define with exactness all the characteristics of a public office, but it is safely within bounds to say that where, by virtue of law, a person is clothed, not as an incidental or transient authority, but for such time as denotes duration and continuance, with independent power to control the property of the public, or with public functions to be exercised in the supposed interest of the people, the service to be compensated by a stated yearly salary, and the occupant having a designation or title, the position so created is a public office. And where such duties are wholly performed within the limits of a county, and for the people of that county, the salary to be paid by the disbursing officer of the county, from the funds of the county, the office is a county office, and, as one who is lawfully invested with an office is an officer, the person lawfully filling such place is necessarily a county officer.
“From these definitions and illustrations it is clear that the position created by the act in question is an office, and that the defendant, if selected in the manner prescribed by law, is an officer (Emphasis added.)
Further, “officer” is defined as a “[p]erson holding office of trust, command or authority in corporation, government * * * or other institution or organization.” (Emphasis added.) Black’s Law Dictionary (6 Ed.1990) 1083. “Official” is defined as “An officer; a person invested with the authority of an office. See also Officer.” (Emphasis added.) Id. at 1084. Black’s defines “County officers” as “[t]hose whose general authority and jurisdiction are confined within the limits of the county in which they are appointed, who are appointed in and for a particular county, and whose duties apply only to that county, and through whom the county performs its usual political functions.” Id. at 351. “Appointment” is defined as *556“[t]he designation of a person, by the person or persons having authority therefor, to discharge the duties of some office or trust.” Id. at 99.
R.C. 325.02 provides that “[t]he salaries and compensation of county officers provided for by sections 325.03 to 325.09 of the Revised Code, shall be in lieu of all fees, costs * * * and all other perquisites, of whatever kind * * *.” (Emphasis added.) One of the “county officers” provided for is the county sheriff. R.C. 325.06. See, also, R.C. 305.02, 305.03 and 305.19.
Any way one cuts it, the policy issued in response to the 1978 insurance specifications includes coverage for Deputy Smith. The characterizations of the dissent are not well taken.
A.W. Sweeney and F.E. Sweeney, JJ., concur in the foregoing concurring opinion.